DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claims 10, 11 and 15 are cancelled.  Claims 1-4, 8, 12 and 13 are amended.  Claims 1-9 and 12-14 are pending.

Allowable Subject Matter
Claims 1-9 and 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 was found to be allowable because the sensor is formed of an image sensor including a plurality of detection pixels, the camera outputs the imaging data including the detection values of the first colored light, the second colored light, and the third colored light corresponding to each of the detection pixels, and the one or more processors detects the first position and the second position from one piece of the imaging data including the one detection value corresponding to each of the detection pixels.  

Claims 4-7 and 9 are allowable as being dependent on claim 1.



Claim 2 is allowable as being dependent on claim 3.

Claim 8 is allowable because wherein the camera includes a sensor configured to output detection values of first colored light, second colored light, and third colored light to detect first infrared light and light with a first wavelength included in the first light and second infrared light and light with a second wavelength different from the first wavelength included in the second light with the sensor, and a wavelength band of the first infrared light and a wavelength band of the second infrared light include a same wavelength.

Claim 12 is allowable because an optical sensor configured to output detection values of first colored light, second colored light, and third colored light to detect first infrared light and light with a first wavelength included in the first light and second infrared light and light with a second wavelength different from the first wavelength included in the second light with the optical sensor.

Claims 13 and 14 are allowable as being dependent on claim 12.



Claim 8 was found to be allowable because the closest available prior art fails to teach or render obvious the combination of the camera includes a sensor configured to output detection values of first colored light, second colored light, and third colored light to detect first infrared light and light with a first wavelength included in the first light and second infrared light and light with a second wavelength different from the first wavelength included in the second light with the sensor, and a wavelength band of the first infrared light and a wavelength band of the second infrared light include a same wavelength.

Claim 12 was found to be allowable because the closest available prior art fails to teach or render obvious the combination of a sensor configured to output detection values of first colored light, second colored light, and third colored light to detect first .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        15 December 2021

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882